DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with  Mr. Dillon J. Murphy on  February 14, 2022.The application has been amended as follows: 

IN THE CLAIMS 
Replace all previous set of claims with this new set of claims:
Claim Amendments

1-20.	(Canceled)

21.	(Currently Amended) A method comprising: 
receiving, from a machine learned model, an output;
determining the output and a progressive widening algorithm 
determining, based at least in part on the tree search, a candidate trajectory associated with traversing an environment;
determining a cost associated with the candidate trajectory, the cost comprising one or more of a steering cost, an acceleration cost, a travel time cost, a comfort cost, or a lane position cost; and
controlling, based at least in part on the cost and the candidate trajectory, an autonomous vehicle to traverse the environment.
	
22.	(Previously Presented) The method of claim 21, further comprising:
receiving state data associated with the autonomous vehicle, the state data associated with a first time; and
determining, based at least in part on the tree search, simulated state data associated with a second time after the first time;
wherein the candidate trajectory is based at least in part on the state data and the simulated state data.  

23.	(Previously Presented) The method of claim 22, wherein the state data comprises at least one of:
velocity data;
steering angle data; or
acceleration data.


24.	(Previously Presented) The method of claim 21, wherein the tree search comprises a Monte Carlo Tree Search.  

25.	(Previously Presented) The method of claim 21, further comprising:
evaluating the candidate trajectory based at least in part on a temporal logic formula.

26.	(Previously Presented) The method of claim 21, wherein:
the candidate trajectory is a first candidate trajectory;
a first branch associated with the tree search represents the first candidate trajectory; and
a second branch associated with the tree search represents a second candidate trajectory.  
 
27.	(Canceled).  

28.	(Previously Presented) The method of claim 21, wherein a node associated with the tree search comprises one or more of:
a symbol; 
a feature; 
a predicate; 
a temporal logic symbol; or 
an automaton.  
 

receiving, from a machine learned model, an output;
determining the output and a progressive widening algorithm 
determining, based at least in part on the tree search, a candidate trajectory associated with traversing an environment;
determining a cost associated with the candidate trajectory, the cost comprising one or more of a steering cost, an acceleration cost, a travel time cost, a comfort cost, or a lane position cost; and
controlling, based at least in part on the cost and the candidate trajectory, an autonomous vehicle to traverse the environment.

30.	(Previously Presented) The one or more non-transitory computer-readable media of claim 29, the operations further comprising:
receiving state data associated with the autonomous vehicle, the state data associated with a first time; and
determining, based at least in part on the tree search, simulated state data associated with a second time after the first time;
wherein the candidate trajectory is based at least in part on the state data and the simulated state data.  

31.	(Previously Presented) The one or more non-transitory computer-readable media of claim 30, wherein the state data comprises at least one of:
velocity data;
steering angle data; or
acceleration data.


the candidate trajectory is a first candidate trajectory;
a first branch associated with the tree search represents the first candidate trajectory; and
a second branch associated with the tree search represents a second candidate trajectory.  

33.	(Canceled).  

34.  	(Currently Amended) A system comprising:
one or more processors; and
one or more non-transitory computer-readable media storing computer-executable instructions that, when executed, cause the one or more processors to perform operations comprising:
receiving, from a machine learned model, an output;
determining, based at least in part on the output and a progressive widening algorithm 
determining, based at least in part on the tree search, a candidate trajectory associated with traversing an environment;
determining a cost associated with the candidate trajectory, the cost comprising one or more of a steering cost, an acceleration cost, a travel time cost, a comfort cost, or a lane position cost; and
controlling, based at least in part on the cost and the candidate trajectory, an autonomous vehicle to traverse the environment.

35.	(Previously Presented) The system of claim 34, the operations further comprising:
receiving state data associated with the autonomous vehicle, the state data associated with a first time; and

wherein the candidate trajectory is based at least in part on the state data and the simulated state data.  

36.	(Previously Presented) The system of claim 35, wherein the state data comprises at least one of:
velocity data;
steering angle data; or
acceleration data.

37.	(Previously Presented) The system of claim 34, wherein the tree search comprises a Monte Carlo Tree Search.  

38.	(Previously Presented) The system of claim 34, the operations further comprising:
evaluating the candidate trajectory based at least in part on a temporal logic formula.

39.	(Previously Presented) The system of claim 34, wherein:
the candidate trajectory is a first candidate trajectory;
a first branch associated with the tree search represents the first candidate trajectory; and
a second branch associated with the tree search represents a second candidate trajectory.  

40.	(Canceled).  

41.	(Currently Amended) The method of claim 21, further comprising:
adding the node further based at least in part on the[[a]] progressive widening algorithm.    

42.	(Previously Presented) The method of claim 21, further comprising:
determining that a termination condition associated with a first branch of the tree search is satisfied; and
adding the node to a second branch based at least in part on the termination condition being satisfied.    

43.	(Previously Presented) The method of claim 21, further comprising:
adding the node further based at least in part on a driving policy.    


Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661